Title: To Benjamin Franklin from Pierres, 2 October 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            Paris, le 2 8bre. 1783.
          
          J’ai l’honneur de vous envoyer cinquante-trois Exemplaires des Constitutions de l’Amérique in-4°. Papier d’Annonay. Il en reste trois entre les mains du Relieur; ces trois Exemplaires sont avancés à la reliure & prêts à couvrir.
          
            
              Vous en avez reçu déja 
              42 Ex.
            
            
              Au Relieur
               3.
            
            
              Que j’envoye aujourd’hui 
              53.
            
            
              un Exemplaire imparfait ici 
               1.
            
            
              Un, que je garde suivant les Reglemens de la Librairie 
               1.
            
            
             
              Total 100 Ex.
            
          
          Le Relieur m’a fait demander si vous trouviez bon qu’il allât vous porter le mémoire de ses reliures, Il me paroit qu’il a besoin d’argent. Je vous prie de vouloir bien me faire savoir quel est le jour que vous voulez que je lui assigne.
          Quant aux brochures elles me regardent & entreront dans le compte de mon Impression.
          Je suis avec autant d’attachement que de respect, Monsieur, Votre Très-humble & très-obéissant serviteur
          
            Pierres
            M. Franklin
          
        